As filed with the Securities and Exchange Commission on June 30, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A (AMENDMENT NO. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010 Commission file number: 000-51490 CONTAX PARTICIPAÇÕES S.A. (Exact Name of Registrant as specified in its charter) Contax Holding Company The Federative Republic of Brazil (Translation of Registrant’s name into English) (Jurisdiction of incorporation or organization) Rua do Passeio 56, 16º andar (parte) 20021-290 Rio de Janeiro – RJ – Brazil (Address of principal executive offices) Marco Norci Schroeder, Tel: +55 21 3131-0010, ri@contax.com.br, Rua do Passeio 56, 16º andar CEP: 20021-290, Rio de Janeiro – RJ – Brazil (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange on Which Registered Preferred Shares, without par value (“preferred shares”) BM&FBovespa Common Shares, without par value (“common shares”) BM&FBovespa Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None The number of outstanding shares of each of the Issuer’s classes of capital, common or preferred stock, as of the close of the period covered by the annual report was: 36,681,000 preferred shares 23,089,600 common shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No R If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes £ No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP £ International Financial Reporting Standards as issued by the International Accounting Standards Board R Other £ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 £ Item 18 £ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes £ No £ 2 Explanatory Note This Amendment No. 1 to Form 20-F (the “Form 20-F/A”) amends our annual report on Form 20-F for the fiscal year ended December 31, 2010, originally filed with the U.S. Securities and Exchange Commission (“SEC”) on June 27, 2011 (the “Form 20-F”). The sole purpose of this Form 20-F/A is to amend the Form 20-F to update “Item 18. Financial Statements” by amending the amounts related to the year ended December 31, 2008 in the table of Note 6.4 on page F-36 and in the first two tables of Note 7 on page F-37 of the Form 20-F, and to change the page reference under the heading “Item 18. Financial Statements” from “F-1 through F-13” to “F-1 through F-94”. Item 18. Financial Statements See pages F-1 through F-94 1 SIGNATURES Contax Participações S.A. hereby certifies that it meets all of the requirements for filing on Form 20-F and that it has duly caused and authorized the undersigned to sign this Amendment No. 1 to annual report on Form 20-F on its behalf. . CONTAX PARTICIPAÇÕES S.A. By: /s/ Michel Neves Sarkis Name: Michel Neves Sarkis Title: Chief Executive Officer Dated: June 30, 2011 2 Contax Participações S.A. Consolidated Financial Statements as of December 31, 2010 and2009 andfor the three years 2010ended and Reports of Independent Registered Public Accounting Firms Index to the Consolidated Financial Statements F-1 Management’s Report on Internal Control over Financial Reporting F-2 Report of Independent Registered Public Accounting Firm, on Internal Control Over Financial Reporting F-4 Reports of Independent Registered Public Accounting Firms, on Consolidated Financial Statements F-6 Consolidated Balance Sheets as of December 31, 2010 and 2009 F-8 Consolidated Statements of Income for the Years ended December 31, 2010, 2009 and 2008 F-9 Consolidated Statements of Comprehensive Income for the Years ended December 31, 2010, 2009 and 2008 F-10 Consolidated Statements of Changes in Shareholders’ Equity for the Years ended December 31, 2010, 2009 and 2008 F-11 Consolidated Statements of Cash Flows for the Years ended December 31, 2010, 2009 and 2008 F-12 Notes to the Consolidated Financial Statements for the Years Ended December 31, 2010, 2009 and 2008 F-13 F-1 Table of Contents MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of Contax Participações S.A. and subsidiaries (the “Company”) is responsible for establishing and maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting as defined in Rules 13a-15(f) under the Securities Exchange Act of 1934. The Company’s internal control over financial reporting is designed to provide reasonable assurance to our management and board of directors regarding the preparation and fair presentation of published financial statements in accordance with International Financial Reporting Standards (IFRSs), as issued by the International Accounting Standards Board (IASB). Our internal control over financial reporting includes those policies and procedures that: (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of consolidated financial statements in accordance with International Financial Reporting Standards (IFRSs), and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of our assets that could have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect material misstatements on a timely basis. Therefore even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management, under the supervision and with the participation of our Chief Executive Officer and our Chief Financial and Investor Relations Officer, assessed the effectiveness of the Company's internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the “COSO Framework”). Based on our assessment, we have concluded that our internal control over financial reporting was effective at December 31, 2010. F-2 Table of Contents In reliance on guidance set forth in Question 3 of a “Frequently Asked Questions” interpretative release issued by the Staff of the SEC’s Office of the Chief Accountant and the Division of Corporation Finance in September 2004, as revised on September 24, 2007, regarding Securities Exchange Act Release No. 34-47986, Management’s Report on Internal Control over Financial Reporting and Certification of Disclosure in Exchange Act Periodic Reports, our management determined that it would exclude the business of Ability Comunicação Integrada Ltda. (“Ability”) from the scope of its assessment of the effectiveness of internal control over financial reporting for the year ended December 31, 2010. The reason for this exclusion is that we acquired Ability in September 2010 and it was not possible for management to conduct an assessment of internal control over financial reporting in the period between the date the acquisition was completed and the date of management’s assessment. Accordingly, management excluded Ability from its assessment of the effectiveness of internal control over financial reporting during the year ended December 31, 2010. Ability’s total assets represent approximately 8% of the Company’s total assets and total net operating revenue and net income represent approximately 1% and 2% of the Company’s total net operating revenue and net income, respectively, as reflected in the Company’s Consolidated Financial Statements as of and for the year ended December 31, 2010. Ability will be included in management’s assessment of the effectiveness of internal control over financial reporting starting no later than our annual assessment for the fiscal year beginning January 1, 2011. The Company’s independent registered public accounting firm, Deloitte Touche Tohmatsu Auditores Independentes, has issued its report on the effectiveness of the Company’s internal control over financial reporting, included herein. Rio de Janeiro, June 27, 2011 /s/ Michel Neves Sarkis /s/ Marco Norci Schroeder Michel Neves Sarkis Marco Norci Schroeder Chief Executive Officer Chief Financial and Investor Relations Officer June 27, 2011 June 27, 2011 F-3 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, ON INTERNAL CONTROL OVER FINANCIAL REPORTING To the Board of Directors and Shareholders of Contax Participações S.A. Rio de Janeiro, Brazil We have audited the internal control over financial reporting of Contax Participações S.A. and subsidiaries (the “Company”) as of December 31, 2010, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. As described in Management’s Report on Internal Control over Financial Reporting, management excluded from its assessment the internal control over financial reporting at Ability Comunicação Integrada Ltda. (“Ability”), which was acquired on September 2010 and whose financial statements constitute approximately 8% of total assets and approximately 1% and 2% of net operating revenue and net income, respectively, of the consolidated financial statement amounts as of and for the year ended December 31, 2010. Accordingly, our audit did not include the internal control over financial reporting at Ability. The Company's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. F-4 Table of Contents A company's internal control over financial reporting is a process designed by, or under the supervision of, the company's principal executive and principal financial officers, or persons performing similar functions, and effected by the company's board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with International Financial Reporting Standards (IFRSs), as issued by the International Accounting Standards Board (IASB). A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with International Financial Reporting Standards (IFRSs), as issued by the International Accounting Standards Board (IASB), and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis. Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements as of and for the year ended December 31, 2010 of the Company and our report dated June 27, 2011 expressed an unqualified opinion on those financial statements. /s/Deloitte Touche Tohmatsu Auditores Independentes Deloitte Touche Tohmatsu Auditores Independentes Rio de Janeiro, Brazil June 27, 2011 F-5 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, ON CONSOLIDATED FINANCIAL STATEMENTS To the Board of Directors and Stockholders of Contax Participações S.A. Rio de Janeiro, Brazil We have audited the accompanying consolidated balance sheets of Contax Participações S.A. and subsidiaries’ (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of comprehensive income, changes in shareholders’ equity, and cash flows for each of the two years in the period ended December 31, 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2010, in accordance with International Financial Reporting Standards (IFRSs), as issued by the International Accounting Standards Board (IASB). We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated June 27, 2011, expressed an unqualified opinion on the Company’s internal control over financial reporting. /s/Deloitte Touche Tohmatsu Auditores Independentes Deloitte Touche Tohmatsu Auditores Independentes Rio de Janeiro, Brazil June 27, 2011 F-6 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Contax Participações S.A. In our opinion, the consolidated income statement, consolidated statement of changes in equity and consolidated cash flow statements for the year ended December 31, 2008 present fairly, in all material respects, the results of operations and cash flows of Contax Participações S.A. and its subsidiaries for the year ended December 31, 2008, in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopers Auditores Independentes Rio de Janeiro, June 30, 2009 (except with respect to our opinion on the consolidated financial statements insofar as it relates to the retrospective adjustment on the share amounts and earnings per share for the stock split approved on October 27, 2009, for which the date is June 28, 2010) F-7 Table of Contents CONTAX PARTICIPAÇÕES S.A. CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 (Amounts in thousands of Brazilian reais – R$) ASSETS Note EQUITY AND LIABILITIES Note NON-CURRENT ASSETS CAPITAL AND RESERVES Property, plant and equipment 10 405,873 352,473 Issued Capital 17 223,873 223,873 Goodwill on investments 11 49,081 - Capital reserve 18 14,731 19,639 Other intangible assets 12 69,073 80,446 Profit reserves 18 118,329 109,831 Judicial deposits 24 93,865 53,382 Treasury shares 19 (12,147) (10,686) Restricted cash 16 2,013 - Foreign currency translation reserve 18 (46) - Recoverable taxes 13 10,383 8,578 Proposal for additional dividend distribution 20 74,231 59,403 Deferred tax assets 14 64,269 28,773 Equity attributable to the owners of the Parent Company 418,971 402,060 Financial investments held to maturity 16 69,869 26,590 Other assets 12,058 12,769 Non-controlling interests 21 2,000 1,445 Total non-current assets 776,484 563,011 Total Equity 420,971 403,505 CURRENT ASSETS Trade receivables 15 176,302 128,486 NON-CURRENT LIABILITIES Recoverable taxes 13 7,133 3,673 Borrowings 22 317,994 149,521 Prepaid expenses and other assets 30,835 18,650 Taxes payable 23 - 944 Cash and cash equivalents 16 387,803 357,853 Obligations under finance leases 25 - 3,899 Total current assets 602,073 508,662 Provision for contingencies 24 88,266 59,921 Contingent consideration 24 45,685 - TOTAL ASSETS 1,378,557 1,071,673 Other liabilities 26 1,165 - Total non-current liabilities 453,110 214,285 CURRENT LIABILITIES Trade payables 83,160 77,033 Borrowings 22 64,873 55,070 Payroll and related charges 27 230,569 197,818 Obligations under finance leases 25 4,277 10,118 Taxes payable 23 43,093 33,477 Dividends payable 20 28,959 32,787 Amounts payable to shareholders 17 26,374 16,331 Other liabilities 26 23,171 31,249 Total current liabilities 504,476 453,883 TOTAL LIABILITIES 957,586 668,168 TOTAL EQUITY AND LIABILITIES 1,378,557 1,071,673 F-8 Table of Contents CONTAX PARTICIPAÇÕES S.A. CONSOLIDATED STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2010, 2 (Amounts in thousands of Brazilian reais - R$, except earnings per share) Note Net operating revenue (*) 5 2,397,996 2,161,019 1,774,728 Cost of services 7.1 (2,026,392) (1,760,164) (1,507,603) Gross profit 371,604 400,855 267,125 Operating income (expenses) Selling 7.1 (26,976) (27,709) (28,488) General and administrative expenses 7.1 (138,007) (130,715) (84,967) Management fees 7.1 (7,142) (7,879) (6,317) Financial revenue 7.4 33,213 24,531 32,547 Financial expenses 7.4 (30,681) (39,922) (32,597) Other operating expenses, net 7.2 (24,440) (13,440) (18,626) (194,033) (195,134) (138,448) Profit before income tax and social contribution 177,571 205,721 128,677 Income tax and social contribution expenses: Current 8 (70,708) (70,998) (51,370) Deferred 8 2,190 (3,666) 5,522 Net income for the year 109,053 131,057 82,829 Net income attributable to: 9 Owners of the parent company 108,498 131,691 82,826 Minority shareholders 555 (634) 3 109,053 131,057 82,829 Earnings per share: 9 Basic Common shares (cents per share) 1.82 2.23 1.39 Preferred shares (cents per share) 1.83 2.23 1.31 Diluted Common shares (cents per share) 1.80 2.19 1.39 Preferred shares (cents per share) 1.83 2.23 1.31 (*) Revenues are presented net of sales taxes, returns, allowances and discounts. The accompanying notes are an integral part of these consolidated financial statements. F-9 Table of Contents CONTAX PARTICIPAÇÕES S.A. STATEMENTS OF COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31, 2010, 2 (Amounts in thousands of Brazilian reais - R$) Note Net income for the year 109,053 131,057 82,829 Other comprehensive income: Exchange rate difference in the translation of operations abroad: Exchange rate differences in the year 18 (46) - - 109,007 131,057 82,829 Total comprehensive income for the year 109,007 131,057 82,829 Total comprehensive income attributed to: Owners od the parent company 109,007 131,057 82,829 Minority shareholders (555) 634 (3) 108,452 131,691 82,826 The accompanying notes are an integral part of these consolidated financial statements. F-10 Table of Contents CONTAX PARTICIPAÇÕES S.A. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 (Amounts in thousands of Brazilian reais - R$) Profit Reserves Foreing currency translation reserve Equity attributable to the owners of the Parent Company Capital reserve on share subscripition Share Unrealized Treasury Retained Non-controlling Note capital Legal Statutory reserve shares earnings interests Total Balance at January 1, 2008 223,873 9,254 10,845 40,595 16,626 - 6,725 297,005 - 297,005 - - Acquisition of own shares - (38,935) Dividends lapsed - 28 - 28 - 28 Profit for the year - 82,826 82,826 3 82,829 Allocation of the net income for the year: Legal reserve - - 4,620 - Statutory reserve - - - 54,415 - Dividends proposed (R$0.85 per thousand shares) - (21,947) Non-controlling interests - 2,076 2,076 Balance at December 31, 2008 223,873 9,282 15,465 95,010 16,626 - 8,569 318,977 2,079 321,056 Acquisition of own shares 19 - (314) - - (314) - (314) Cancelation of own shares 19 - - - (39,476) - 39,476 - Dividends lapsed 20 - 29 - 29 - 29 Profit for the year 20 - 131,691 131,691 (634) 131,057 Stock option plan 29 - 10,328 - 10,328 - 10,328 Allocation of net income for the year: Legal reserve 18 - - 6,442 - Statutory reserve 18 - - - 32,390 - Payment of dividends (R$0.85 per thousand shares) 20 - (28,054) Dividends proposed (R$1.52 per thousand shares) 20 - (30,597) Balance at December 31, 2009 223,873 19,639 21,907 87,924 - - 59,403 402,060 1,445 403,505 Acquisition of own shares 19 - Other comprehensive income: Exchange rate difference in the translation of operations abroad 18 - (46) - - (46) Profit for the year 20 - 108,498 108,498 555 109,053 Stock option plan 2007 Program 29 - 2010 Program 29 - 2,116 - 2,116 - 2,116 Allocation of net income for the year: Legal reserve 18 - - 5,425 - Statutory reserve 18 - - - 3,073 - Payment of dividends (R$1.52 per thousand shares) 20 - (59,403) Dividends proposed (R$1.69 per thousand shares) 20 - (25,769) Balance at December 31, 2010 223,873 14,731 27,332 90,997 - (46) 74,231 418,971 2,000 420,971 The accompanying notes are an integral part of these consolidated financial statements. F-11 Table of Contents CONTAX PARTICIPAÇÕES S.A. CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2010, 2 (Amounts in thousands of Brazilian reais - R$) 2008 CASH FLOW FROM OPERATING ACTIVITIES Profit for the year 108,498 131,691 82,826 Adjustments to reconcile net income: Depreciation and amortization of non-current assets 122,109 116,411 118,043 Loss (gain) on disposal of permanent assets 1,710 123 Impairment of goodwill 1,788 Contingencies and other provisions 20,913 1,874 16,401 Deferred income tax and social contribution 3,666 (5,002) Monetary variation gain (3,868) (1,890) (277) Cost of stock option plan 2,689 9,995 129 Interest expenses on loans and financings 21,242 31,015 22,295 Non-controlling interest 555 (634) 3 Changes in assets and liabilities: Accounts receivable (34,280) (26,351) (17,271) Recoverable taxes (7,871) (2,720) (2,654) Other assets (11 (10 (8 Payroll and related charges 25,537 15,894 38,576 Suppliers 2,862 186 4,381 Taxes payable (7,848) 10,362 7,505 Other liabilities 4,500 28,783 Interest expenses on loans and financing (31,130) (20,105 ) Net cash provided by operating activities 220,404 278,786 254,773 CASH FLOW FROM INVESTING ACTIVITIES Investment acquisition (20,019) - - Earnings for the sale of property, plant and equipment 179 27 130 Additions to property, plant and equipment (158,901) (167,930) Judicial deposits (36,241) (16,487) (17,550) Financial investments held to maturity (26,590) Restricted cash (2,000) - - Net cash used in investment activities (201,951) (185,350) CASH FLOW FROM FINANCING ACTIVITIES Payment of capital leases (9,740) (11,674) (18,218) BNDES financing 180,829 (13,332) 116,731 Payment of BNDES financing (54,371) - - BNB financing 51,000 - - Principal monetary variation - (210) - Dividends paid (89,000) (49,380) (13,386) Share buyback payments (9,061) (314) (38,935) Cash used in financing activiies 69,657 (74,910) 46,192 Net increase in cash and cash equivalents 29,950 1,925 115,615 Cash and cash equivalents at the beginning of the year 357,853 355,928 240,310 Cash and cash equivalents at the end of the year 387,803 357,853 355,928 Additional information: Income tax and social contriibution paid 69,955 66,194 45,792 The accompanying notes are an integral part of these consolidated financial statements. F-12 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) 1. GENERAL INFORMATION Contax Participações S.A. (the "Company"), established In July 2000, is a publicly-held company, listed in the BM&FBovespa, whose registered corporate purpose is to hold interests in other commercial enterprises and civil societies as a partner, shareholder or quotaholder in Brazil or abroad. The Company is headquartered at Rua do Passeio n o 48 a 56 (Parte), Centro – Rio de Janeiro – RJ. The Company has (i) Contax S.A. and Ability Comunicação Integrada Ltda., as direct subsidiaries, and (ii) TODO BPO Soluções em Tecnologia S.A., BRC Empreendimentos Imobiliários Ltda, and Contax Sucursal Empresa Extranjera as indirect subsidiaries. The Company and its subsidiaries are jointly referred to in the financial statements as “Company” or “Group”. The operations of the direct and indirect subsidiaries are as follows: Contax S.A. Contax S.A. (“Contax”) was established in December 2002, after changing the corporate name of the extinguished TNext S.A., an entity established in August 1998. Contax is a joint-stock, privately-held company, whose corporate purpose is providing tele-assistance services in general, offering a variety of integrated customer interaction solutions between its customers and their consumers, including telemarketing operations, customer services, customer retention, technical support and bill collection through a variety of communication channels, including telephone contacts, internet access, e-mail, fax, development of technological solutions related to the tele-assistance services, among others. Ability Comunicação Integrada Ltda. In September 2010, Contax acquired the entire control of Ability Comunicação Integrada Ltda. (“Ability”). Incorporated in June 2001, Ability is a limited-liability company whose purpose is to provide services related to publicity and advertising, sales promotion, merchandising and marketing, campaign and publicity planning, publicity consulting, market and public-opinion research, among others. TODO Soluções em Tecnologia S.A. TODO Soluções em Tecnologia S.A. (“TODO”) was established in September 2008, a joint-stock, privately-held company, whose corporate purpose is to provide information technology services, software development and integrated, full and customized solutions, including the full or partial management of the value chain of outsourced processes of business in general; back office processing; customer relationship management, among others. F-13 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) BRC Empreendimentos Imobiliários Ltda. In November 2009, Contax acquired BRC Empreendimentos Imobiliários Ltda. (“BRC”) for R$61. This acquisition aimed at separately developing and executing the real estate project included in the Selective Incentive Program for the adjacent region of Estação da Luz (“Nova Luz Program”), in the downtown area of the city of São Paulo. Contax Sucursal Empresa Extranjera Contax Sucursal Empresa Extranjera (“Contax Argentina”) was incorporated in September 2010 with an initial capital stock of R$817, in the city of Buenos Aires, Argentina. Contax Argentina’s corporate purpose is to provide general telephone services, offering integrated services for client-consumer relations in Argentina. 2. NEW, REVISED OR AMENDED STANDARDS AND INTERPRETATIONS NOT EFFECTIVE AND NOT EARLY ADOPTED The new pronouncements, changes in the existing pronouncements and new interpretations listed below were published and are mandatory for the years beginning on January 1 st , 2011 or after that date. The Company did not make these changes in advance for the consolidated financial statements of December 31, 2010. Amendment to IFRS 7 to Improve Disclosure Requirements on the Transfer of Financial Assets On October 7, 2010, IASB issued the amendment to IFRS 7 – Financial Instruments: Disclosures, with the improvements that increase the disclosure requirements on the transfer of financial assets. The guideline for the write off of financial assets set forth in IAS 39 – Financial Instruments: Recognition and Measurement, incorporated into the revised version of IFRS 9 – Financial Instruments, has not been amended. The amendments to IFRS 7 require enhanced level of disclosure when the asset is transferred but not written off, and introduces new disclosures for assets written off, where the company is still subject to continued exposure to the asset after the sale. The purpose of the changes is to clarify the relation among transferred financial assets and the financial obligations and the risks associated to those assets. The application of the amendments is mandatory for years beginning on or after July 1st, 2011, and allows for early adoption. It is not necessary to disclose information for periods prior to the date of the mandatory adoption of the amendments. The Company is evaluating the effects of adopting such pronouncement. IFRS 9 – Financial Instruments (revised in 2010) F-14 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) In November 2009, IASB issued IFRS 9 – Financial Instruments and, on October 28, 2010, it issued a new revised version of this rule, maintaining the requirements for the classification and measurement of financial assets in compliance with the version published in November 2009 and included a guideline on the classification and measurement of financial liabilities. As part of IFRS 9 restructuring, IASB also included a guideline on the write off of financial instruments, in addition to the implementation guide of IAS 39 – Financial Instruments: Recognition and Measurement. IFRS 9 establishes that all financial assets recognized, as set forth by IAS 39 – Financial Instrument: Recognition and Measurement, are subsequently measured at amortized cost or fair value. Specifically, debt instruments held according to a business model whose purpose is to receive cash flows from the agreements, exclusively for the payment of the principal and interest on the principal are usually measured at amortized cost at the end of the following fiscal periods. All other debt instruments and investments in equity instruments are measured at the fair value at the end of the following fiscal periods. The most significant effect of IFRS 9 on the classification and measurement of financial liabilities refers to the accounting of the changes in the fair value of a financial liability (calculated through the income statement), which can be attributed to changes on the credit risk of that liability. Specifically, according to IFRS 9, for financial liabilities recognized at fair value through the income statement, the value of the change in the fair value of the financial liability can be attributed to changes in the credit risk of that liability and is recognized in “Other comprehensive income”, unless the effects of changes in the credit risk of that liability is recognized in “Other comprehensive results” causes or increases accounting mismatch in the Company’s income. The changes in the fair value, attributed to the credit risk of a financial liability, are not reclassified to the income. According to IAS 39, the total value of the change in the fair value of a financial liability recognized at fair value through result was previously recognized in the result. The Company is evaluating the possible effects of adopting such pronouncement. The mandatory application of the revised version of IFRS 9 is January 1st, 2013, the same date of the previous version. The revised version allows for early adoption. If a company decides to apply the guideline relating to the classification and measurement of financial liabilities in advance, it should also apply any other IFRS 9 requirement previously concluded by then. The revised rule should be applied retrospectively according to the IAS 8. F-15 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) IAS 24 – Disclosure of Related Party Transactions (revised in 2009) In 2009, IASB issued the amendment to IAS 24 – Related Party Disclosures. The revised rule simplifies the disclosure requirements for subsidiaries, jointly-owned subsidiaries or significantly influenced by a government (referred to as entities related to the Government) and changes the definition of a related party. The Standard requires the retroactive application. Therefore, on the year of the initial requirement, companies should correct the disclosure for the period under comparison. Exemptions introduced by the revision of IAS 24 do not affect the Company and its subsidiaries given that they are not entities related to the Government. However, the disclosures related to third party transactions and the balances of consolidated financial statements can be affected when the revised rule is applied in future periods, considering that some parties were not included in the definition of related party and may be within the scope of the revised standard. The amendments are mandatory for years beginning on or after January 1st, 2011, and allow for early adoption. IFRS 10 Consolidated Financial Statements In 2011 IASB issued IFRS 10. The IFRS 10 replaces the consolidation guidance in IAS 27 Consolidated and Separate Financial Statements and SIC-12 Consolidation - Special Purpose Entities by introducing a single consolidation model for all entities based on control, irrespective of the nature of the investee (i.e., whether an entity is controlled through voting rights of investors or through other contractual arrangements as is common in special purpose entities). Under IFRS 10, control is based on whether an investor has 1) power over the investee; 2) exposure, or rights, to variable returns from its involvement with the investee; and 3) the ability to use its power over the investee to affect the amount of the returns. This standard has an effective date for annual periods beginning on or after January 1st, 2013 with earlier application permitted so long as each of the new standards IFRS 11, IFRS 12 and amendments of the standards IAS 27 and IAS 28 is also early applied. IFRS 11 Joint Arrangements In 2011 IASB issued IFRS 11 . The IFRS 11 introduces new accounting requirements for joint arrangements, replacing IAS 31 Interests in Joint Ventures. The option to apply the proportional consolidation method when accounting for jointly controlled entities is removed. Additionally, IFRS 11 eliminates jointly controlled assets to now only differentiate between joint operations and joint ventures. A joint operation is a joint arrangement whereby the parties that have joint control have rights to the assets and obligations for the liabilities. A joint venture is a joint arrangement whereby the parties that have joint control have rights to the net assets. This standard has an effective date for annual periods beginning on or after January 1st, 2013 with earlier application permitted so long as each of the new standards IFRS 10, IFRS 12 and amendments of the standards IAS 27 and IAS 28 is also early applied. IFRS 12 Disclosure of Interests in Other Entities In 2011 IASB issued IFRS 12 . The IFRS 12 requires enhanced disclosures about both consolidated entities and unconsolidated entities in which an entity has involvement. The objective of IFRS 12 is to require information so that financial statement users may evaluate the basis of control, any restrictions on consolidated assets and liabilities, risk exposures arising from involvements with unconsolidated structured entities and non-controlling interest holders' involvement in the activities of consolidated entities. This standard has an effective date for annual periods beginning on or after January 1st, 2013 with earlier application permitted so long as each of the new standards IFRS 10, IFRS 11 and amendments of the standards IAS 27 and IAS 28 is also early applied. IFRS 13 Fair Value Measurement In 2011 IASB issued IFRS 13. The IFRS 13 established a single framework for measuring fair value where that is required by other Standards. The Standard applies to both financial and non-financial items measured at fair value. Fair value is defined as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date”. IFRS 13 is effective for annual periods beginning on or after January 1st, 2013, with early adoption permitted, and applies prospectively from the beginning of the annual period in which the Standard is adopted. IAS 27 Separate Financial Statements (2011) In 2011, IASB issued the amendment to IAS 27 – Separate Financial Statements. The requirements relating to separate financial statements are unchanged and are included in the amended IAS 27 . The other portions of IAS 27 are replaced by IFRS 10. This amendment has an effective date for annual periods beginning on or after January 1st, 2013 with earlier application permitted so long as each of the new standards IFRS 10, IFRS 11, IFRS 12 and amendments of the standard IAS 28 is also early applied. IAS 28 Investments in Associates and Joint Ventures (2011) In 2011, IASB issued the amendment to IAS 28 – Investments in Associates and Joint Ventures. IAS 28 is amended for conforming changes based on the issuance of IFRS 10, IFRS 11 and IFRS 12. This amendment has an effective date for annual periods beginning on or after January 1st, 2013 with earlier application permitted so long as each of the new standards IFRS 10, IFRS 11, IFRS 12 and amendments of the standard IAS 28 is also early applied. Improvements to IFRSs 2010 On May 6, 2010, IASB issued a document called Improvements to IFRSs 2010, which contains amendments to seven standards. This is the third set of amendments issued through the annual improvement process, intended to make the necessary, but not urgent, improvements to the IFRSs. The Company’s Management is analyzing possible impacts from the adoption of those improvements on its financial statements. However, it does not expect material impacts. F-16 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) The table below summarizes all the improvements made in the existing rules and interpretations: Rule Reason to Change Adoption and Transition IFRS 1 – First-time Adoption of International Financial Reporting Standards Change in the accounting policies in the year of the adoption Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. Revaluation as deemed cost Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. Use of deemed cost for operations subject to regulatory prices Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. IFRS 3 – Business Combinations (2008) Measurement of minority interest Mandatory for the years beginning on or after July 1 st , 2010. It should be prospectively applied as of the date the entity adopts the IFRS 3 (2008). Early adoption allowed. Payment of share-based premiums not replaced or voluntarily replaced Mandatory for the years beginning on or after July 1 st , 2010. It should be prospectively applied as of the date the entity adopts the IFRS 3 (2008). Early adoption allowed. Transition requirements for contingent counterparties of a business combination executed prior to the mandatory adoption date of IFRS 3 (2008) Mandatory for the years beginning on or after July 1 st , 2010. Early adoption allowed. IFRS 7 – Financial Instruments: Disclosures Clarification on disclosures Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. IAS 1 – Presentation of Financial Statements Clarification on the statement of changes of shareholders’ equity Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. IAS 27 – Consolidated and Separate Financial Statements (2008) Transition requirements from the changes introduced by IAS 27 (2008) Mandatory for the years beginning on or after July 1 st , 2011. Early adoption allowed. IAS 34 – Interim Financial Reporting Material events and transactions Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. IFRIC 13 – Customer Loyalty Programs Fair value of premium credits Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. F-17 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) 3. SIGNIFICANT ACCOUNTING POLICIES Statement of compliance The consolidated financial statements of the Group have been prepared in accordance with International Financial Reporting Standards (IFRSs) as issued by the International Accounting Standards Board (IASB). Basis of presentation The consolidated financial statements of the Group are presented in thousands of Brazilian reais (R$) and have been prepared on the historical cost basis except for the revaluation of certain financial instruments. Historical cost is generally based on the fair value of the consideration given in exchange for assets. The principal accounting policies applied in the preparation of these consolidated financial statements are set out below. These policies have been consistently applied to all years presented, unless otherwise stated. Basis of consolidation Subsidiaries Subsidiaries are all entities (including special purpose entities) over which the Group has the power to govern the financial and operating policies generally accompanying a shareholding of more than one half of the voting rights. The existence and effect of potential voting rights that are currently exercisable or convertible are considered when assessing whether the Group controls another entity. Subsidiaries are fully consolidated from the date on which control is transferred to the Group. They are de-consolidated from the date that control ceases. Intercompany transactions, balances and unrealized gains on transactions between Group companies are eliminated. Unrealized losses are also eliminated. Accounting policies of subsidiaries have been changed where necessary to ensure consistency with the policies adopted by the Group. Non-controlling interests The Group applies a policy of treating transactions with non-controlling interests as transactions with parties external to the Group. Disposals of non-controlling interests result in gains and losses for the Group and are recorded in the income statement. Business combination In the consolidated financial statements, business acquisitions are accounted for at the acquisition method. The consideration transferred in a business combination is measured at fair value, calculated as the aggregate of the fair value of the assets transferred and liabilities assumed by the Group on the acquisition date to the former controlling shareholders of the acquiree and the interests issued by the Group in exchange for the control of the acquiree. Acquisition-related costs are usually recognized in profit or loss when incurred. F-18 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Identifiable assets acquired and liabilities assumed are recognized at fair value on the acquisition date, except for: • Deferred tax assets or liabilities, and assets and liabilities related to employee benefit agreements, which are recognized and measured under IAS 12 – Income Taxes, and IAS 19 – Employee Benefits; • Liabilities or equity instruments related to share-based payment agreements of the acquiree or payment arrangements based on Group stock, executed to replace the share-based payment agreements of the acquiree, are measured under IFRS 2 – Share-based Payment on the acquisition date; and • Assets (or disposal groups) classified as held for sale under IFRS 5 – Non-Current Assets Held for Sale and Discontinued Operations are measured in compliance with this standard. Goodwill is measured as the difference between the aggregate of the consideration transferred, the amount of any minority interests in the acquiree, and the fair value of the acquirer's previously-held equity interest in the acquiree, if any; and the net of the acquisition-date amounts of the identifiable assets acquired and the liabilities assumed. If, after the assessment, the net of the acquisition-date amounts of the identifiable assets acquired and the liabilities assumed are higher than the aggregate of the consideration transferred, the amount of any minority interests in the acquiree, and the fair value of the acquirer's previously-held equity interest in the acquiree, if any, this surplus is immediately recognized in income as gains. Minority interests corresponding to current holding and granting holders the right to a proportionate share of the net assets of the entity in case of liquidation may be initially measured at fair value or based on the proportionate share of the non-controlling interests on recognized amounts of identifiable net assets of the acquiree. The measurement method to be applied is chosen on a transaction by transaction basis. Other types of minority interests are fair valued or, when applicable, as determined by another IFRS. F-19 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) When the consideration transferred by the Group in a business combination includes assets or liabilities derived from a contingent consideration arrangement, the contingent consideration is fair valued on the acquisition date and included in the consideration transferred in a business combination. Changes to the fair value of the contingent consideration classified as adjustments of the measurement period are retrospectively adjusted, with the corresponding adjustment in goodwill. Adjustments to the measurement period correspond to adjustments resulting from additional information obtained during the "measurement period" (which shall not be longer than twelve months from the acquisition date) related to facts and circumstances existing on the acquisition date. The subsequent accounting for changes to the fair value of the contingent consideration not classified as adjustments of the measurement period depend on how the contingent consideration is classified. Contingent consideration classified as equity is not remeasured at subsequent financial statement dates, and its corresponding settlement is accounted for in equity. Contingent consideration classified as asset or liability is remeasured on subsequent financial statement dates, under IAS 39 and IAS 37 – Provisions, Contingent Liabilities and Contingent Assets, as applicable, and the corresponding gain or loss is recognized in the income. When a business combination is achieved in stages, the interest previously held by the Group in the acquiree is remeasured at fair value on the acquisition date (that is, the date the Group obtained that control), and the corresponding gain or loss, if any, is recognized in the income. The amounts of the interests in the acquiree prior to the acquisition date previously recognized in "Other comprehensive income" are reclassified in the income, provided that such treatment is appropriate in case such interest is disposed of. If the initial accounting for a business combination is incomplete by the end of the reporting period when such combination occurred, the Group records provisional amounts for the items whose accounting is incomplete. These provisional amounts are adjusted during the measurement period (see above), or additional assets and liabilities are recognized to reflect new information obtained regarding facts and circumstances existing on the acquisition date that would have affected the amounts recognized on that date if they had been known. Goodwill Goodwill resulting from a business combination is stated at cost on the transaction date (see item 3.4), net of accumulated loss in the recoverable amount, if any. For purposes of impairment testing, goodwill is allocated to each of the Group's cash-generating units (or groups of cash-generating units) that will benefit from the synergies of the combination. Goodwill generated on the acquisition of Ability in September 2010 was not tested for impairment, because a year has not elapsed since the acquisition date and such goodwill has not presented any indication of impairment. F-20 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) The cash-generating unit’s goodwill was allocated to be tested for impairment on a yearly basis, or at shorter intervals whenever there is an indication that the unit may be impaired. If the recoverable amount of the cash-generating unit is lower than its book value, an impairment loss is firstly allocated to reduce the book value of any goodwill allocated to the unit and later to the other assets of the unit, proportionately to the book value of each of its assets. Any goodwill impairment loss is directly recognized in the income for the period. Impairment losses are not reversed in subsequent periods. Upon the disposal of the corresponding cash-generating unit, the attributable goodwill amount is included in the calculation of the profit or loss of the disposal. Revenue recognition Revenue comprises the fair value of the consideration received or receivable for services rendered in the normal course of the Group’s activities. Revenue is presented net of sales taxes, returns, allowances, discounts and after eliminating sales within the Group. The Group recognizes revenue when (i) the amount of revenue can be reliably measured, (ii) it is probable that future economic benefits will flow to the entity and (iii) specific criteria have been met for each of the Group’s activities as described below. The amount of revenue is not considered to be reliably measurable until all contingencies relating to the sale have been resolved. The Group bases its estimates on historical results, taking into consideration the type of customer, the type of transaction and the specifics of each arrangement. The Group renders services of telemarketing, contact center and credit recovery services to other companies. These services are provided on a speaking time, workstation position or performance basis or as a fixed-price contract. Revenue from speaking time service contracts is measured on the basis of hours delivered whereas workstation position service contracts’ revenue is measured based on the number of workstation positions that were used by the client. Revenue from performance targets (i.e., credit recovery services) are recognized based on the fee percentage agreed with the client over the recovered credits and the client’s confirmation of such recovered credits. If circumstances arise that may change the original estimates of revenues, costs or extent of progress toward completion, estimates are revised. These revisions may result in increases or decreases in estimated revenues or costs and are reflected in income in the period in which the circumstances that give rise to the revision become known by management. F-21 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Leasing Leases are classified as finance leases whenever the terms of the lease transfer substantially all the risks and rewards of ownership to the lessee. All other leases are classified as operating leases. Assets held under finance leases are initially recognized as assets of the Group at their fair value at the commencement of the lease or, if lower, at the present value of the minimum lease payments. The corresponding liability to the lessor is included in the balance sheet as a finance lease obligation. Lease payments are apportioned between finance charges and reduction of the lease obligation so as to achieve a constant rate of interest on the remaining balance of the liability. Finance charges are charged directly to profit or loss. Contingent rentals are recognized as expenses in the periods in which they are incurred. Operating lease payments are recognized as expenses on a straight-line basis over the lease term, except where another systematic basis is more representative of the time pattern in which economic benefits from the leased asset are consumed. In the event that lease incentives are received to enter into operating leases, such incentives are recognized as a liability. The aggregate benefit of incentives is recognized as a reduction of rental expense on a straight-line basis, except where another systematic basis is more representative of the time pattern in which economic benefits from the leased asset are consumed. Foreign currencies The individual financial statements of each group entity are presented in the currency of the primary economic environment in which the entity operates (its functional currency). For the purpose of the consolidated financial statements, the results and financial position of each group entity are expressed in Brazilian reais (R$), which is the functional currency of the Group and the presentation currency for the consolidated financial statements. Share-based payments Share-based payments to employees are measured at the fair value of the equity instruments at the grant date. Details regarding the determination of the fair value of share-based transactions are set out in Note 29. The fair value determined at the grant date of the share-based payments is expensed on a straight-line basis over the vesting period, based on the Group’s estimate of the number of equity instruments that will eventually vest. At each balance sheet date, the Group revises its estimate of the number of equity instruments expected to vest. The impact of the revision of the original estimates, if any, is recognized in profit or loss over the remaining vesting period. F-22 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Taxation Income tax expense represents the sum of the tax currently payable and deferred tax. Provisions for deferred and payable income tax and social contribution and tax credit on temporary differences are established at the composite base rate of 34%, comprised of a 25% federal income tax rate plus a 9% social contribution rate. Prepaid income tax and social contribution are recorded as “Recoverable taxes.” Current tax The tax currently payable is based on taxable profit for the year. Taxable profit differs from profit as reported in the consolidated income statement because it excludes items of income or expense that are taxable or deductible in other years and it further excludes items that are never taxable or deductible. The Group’s liability for current tax is calculated using tax rates that have been enacted or substantively enacted by the balance sheet date. Deferred tax Deferred tax is recognized on temporary differences between the carrying amounts of assets and liabilities in the consolidated financial statements and their corresponding tax bases used, and is computed using the balance sheet liability method. However, deferred income tax is not accounted for if the temporary difference arises from the initial recognition of goodwill or from the initial recognition (other than in a business combination) of other assets and liabilities in a transaction that affects neither the taxable profit nor the accounting profit. The carrying amount of deferred tax assets is reviewed at each balance sheet date and is only recognized to the extent that it is probable that future taxable profits will be available against which the temporary differences can be utilized. Deferred tax assets are measured at the tax rates that are expected to apply in the period in which the liability is settled or the asset realized, based on tax rates (and tax laws) that have been enacted or substantively enacted by the balance sheet date. The measurement of deferred tax liabilities and assets reflects the tax consequences that would follow from the manner in which the Group expects, at the reporting date, to recover or settle the carrying amount of its assets and liabilities. Deferred tax assets and liabilities are offset when there is a legally enforceable right to set off current tax assets against current tax liabilities and when they relate to income taxes levied by the same taxation authority and the Group intends to settle its current tax assets and liabilities on a net basis. F-23 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Current and deferred income tax and social contribution for the period Current and deferred income tax and social contribution are recognized as expense or revenue in the income for the period, unless these correspond to items recorded under “Other comprehensive income”, or directly in shareholders’ equity, in which case current and deferred taxes are also recognized in “Other comprehensive income” or directly in shareholders’ equity, respectively. Where current and deferred taxes result from the initial recognition of a business combination, the tax effect is included in the accounting for the business combination. Property, plant and equipment Property and equipment held for use in the supply of services, or for administrative purposes, are stated in the balance sheet at original cost, less any subsequent accumulated depreciation and subsequent accumulated impairment losses, when applicable. Property and equipment are depreciated using the straight-line method over the useful lives of the related assets. Given the complex nature of our telecommunications and IT systems, the estimates of useful lives require considerable judgment and are inherently uncertain, due to rapidly changing technology and practices in our business sector, which could cause early obsolescence of such systems. The assets’ residual values and useful lives are reviewed, and adjusted if appropriate, at each balance sheet date. Assets held under finance leases are depreciated over their expected useful lives on the same basis as owned assets or, where shorter, the term of the relevant lease. The gain or loss arising on the disposal or retirement of an item of property and equipment is determined as the difference between the sales proceeds and the carrying amount of the asset and is recognized in profit or loss. Intangible assets Intangible assets represent principally software, and are reported at cost less accumulated amortization and accumulated impairment losses. Amortization is charged on a straight-line basis over their estimated useful lives. The estimated useful life and amortization method are reviewed at the end of each annual reporting period, with the effect of any changes in estimate being accounted for on a prospective basis. F-24 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Impairment of tangible and intangible assets (excluding goodwill) Assets that have indefinite useful lives, such as goodwill, are not amortized but tested for impairment at least annually. In addition, at each balance sheet date, the Group reviews its long-lived non-financial assets (such as property and equipment and intangible assets), to determine whether there is any indication that those assets have suffered an impairment loss. If any such indication exists, in connection with events or changes in circumstances that indicate that the carrying amounts of those assets may not be recovered, the recoverable amount of the asset is estimated in order to determine the extent of the impairment loss (if any). Where it is not possible to estimate the recoverable amount of an individual asset, the Group estimates the recoverable amount of the cash-generating unit to which the asset belongs. Where a reasonable and consistent basis of allocation can be identified, corporate assets are also allocated to individual cash-generating units, or otherwise they are allocated to the smallest group of cash-generating units for which a reasonable and consistent allocation basis can be identified. Recoverable amount is the higher of the asset or group of assets fair value less costs to sell and value in use. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset for which the estimates of future cash flows have not been adjusted. If the recoverable amount of an asset (or cash-generating unit) is estimated to be less than its carrying amount, the carrying amount of the asset (or cash-generating unit) is reduced to its recoverable amount. An impairment loss is recognized immediately in profit or loss. Where an impairment loss subsequently reverses, the carrying amount of the asset (or cash-generating unit) is increased to the revised estimate of its recoverable amount, but so that the increased carrying amount does not exceed the carrying amount that would have been determined had no impairment loss been recognized for the asset (or cash-generating unit) in prior years. A reversal of an impairment loss is recognized immediately in profit or loss. Impairment loss recognized on goodwill is never reversed in subsequent periods. Provisions Provisions are recognized when the Group has a present obligation (legal or constructive) as a result of a past event, it is probable that the Group will be required to settle the obligation, and a reliable estimate can be made for the amount of the obligation. Provisions are measured at the present value of the expenditures expected to be required to settle the obligation. F-25 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Financial assets Classification The Group classifies its financial assets in the loans and receivables category or as long-term investments depending on the maturity and nature. Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. They are included in current assets, except for maturities greater than 12 months after the balance sheet date. These are classified as non-current assets. The Group’s loans and receivables comprise “trade and other receivables” in the balance sheet. Recognition and measurement Loans and receivables are carried at amortized cost using the effective interest method. The Group assesses at each balance sheet date whether there is objective evidence that a financial asset or a group of financial assets is impaired. Financial liabilities and equity instruments issued by the Group Classification as debt or equity Debt and equity instruments are classified as either financial liabilities or as equity in accordance with the substance of the contractual arrangement. Financial liabilities Financial liabilities are classified as either financial liabilities at fair value through profit & loss or other financial liabilities recorded at amortized cost. Derecognition of financial liabilities The Group derecognizes financial liabilities when, and only when, the Group’s obligations are discharged, cancelled or they expire. Costs and expenses The operating costs and expenses are recorded on an accrual basis and pertain mainly to personnel expenses. F-26 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Finance income and costs Finance income and finance costs pertain mainly to interest and inflation adjustments resulting from financial investments loan contracts and leasing contracts, all recorded on an accrual basis. Cash and cash equivalents Comprised of cash balances, bank deposits in cash and financial investments, whosematurity is up to 90 days from the investment date. These financial investments are stated at cost, plus profit earned up to the year-end closing date and their maturity dates are less than 90 days, short term, which are subject to an insignificant risk of change in their value. Trade receivables and allowance for doubtful accounts Trade receivables are recognized initially at fair value which generally represents invoiced amounts and subsequently at outstanding amounts less provision for impairment. An allowance for doubtful accounts is established when there is objective evidence, in addition to whatever guarantees may have been provided by the client, that the Group will not be able to collect all amounts due according to the original terms of the receivables. Significant financial difficulties of the debtor, probability that the debtor will enter bankruptcy or financial reorganization, and default or delinquency in payments are considered indicators that the trade receivable is impaired. The amount of the provision is the difference between the asset’s carrying amount and the present value of estimated future cash flows, discounted at the original effective interest rate. The carrying amount of the asset is reduced through the use of an allowance account, and the amount of the loss is recognized in the income statement within “Selling, general and administrative expenses”. When a trade receivable is uncollectible, it is written off against the allowance account for trade receivables. Subsequent recoveries of amounts previously written off are credited against “Selling, general and administrative expenses” in the income statement. F-27 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) 3.21. Judicial deposits The Group questions, in some situations, the legality and/or applicability of certain liabilities and/or lawsuits filed against the Group. Pursuant to these questionings, following the court orders or management’s strategy, amounts may be deposited in specific bank accounts under the Group’s name. Such deposits do not settle the disputed amounts, but entitle the Group to carry the questioning processess. In these situations, although the deposits are still assets of the Group which are inflation adjusted, the amounts are only released upon receipt of a favourable ultimate unappealeble court decision. Judicial deposits are considered to be investing activities for cash flow statement purposes. Borrowings Borrowings are recognized initially at fair value, net of transaction costs. Subsequently, borrowings are accounted for at amortized cost, with interest recognized in income over the borrowing period using the effective interest rate method (Note 22). Payroll and related charges The amounts relate to vacation payable to employees and are recognized on a monthly basis in proportion to the twelve month acquisition period thereof. The subsidiary Contax has a profit sharing program, for all of its employees, pursuant to an agreement entered into with FITTEL (Interstate Federation of Employees of Telecommunications Companies). This profit sharing program, in which all the employees take part, is based on increasing operating gains and individual performance and the amounts recognized are based on the achievement of such performance targets. Trade payables Trade payables are initially recognized at fair value which generally represents invoiced amounts. Dividends distribution Dividends distribution to the Company’s shareholders is recognized as a liability in the period in which the dividends are approved by the Company’s shareholders. F-28 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Share buy-back When the Company buys back its own shares, the amount of the consideration paid, including directly attributable costs, is recognized as a deduction from equity under treasury shares. Treasury shares Reacquired own equity instruments (treasury shares) are recognized at cost and deducted from equity. No gain or loss is recognized in the income statement on the purchase, sale, issue or cancellation of the Company's own equity instruments. Any difference between the book value and the consideration is recognized in other capital reserves. F-29 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) 4. CRITICAL ACCOUNTING POLICIES AND ESTIMATES In preparing the Group’s financial statements, the Group has relied on estimates and assumptions derived from historical experience and various other factors that we deemed reasonable and relevant. “Critical accounting policies” are those that are important to the portrayal of our financial condition and results and require management's most difficult, subjective or complex judgments, estimates and assumptions. The application of these critical accounting policies often requires judgments made by management regarding the effects of matters that are inherently uncertain. These estimates, including but not limited to the provisions for accounts receivable and contingent liabilities, may differ from the actual value of such assets or liabilities. The following is a discussion of our critical accounting policies, including some of the variables, assumptions and sensitivities underlying the estimates relating to: · revenue recognition; · impairment of goodwill; · depreciation of property and equipment; · contingent consideration measured at fair value; · payroll and related accruals; · provision for contingencies; · deferred and recoverable income tax and social contribution; and · share-based payments. Revenue recognition The Group recognizes revenues on an accrual basis at the time services are rendered, except with respect to certain performance-based services, for which revenues are recognized upon their measurement and acceptance by our client. Most service contract revenues are calculated based on indicators such as quantity of workstations and speaking time and on performance targets. Revenues are calculated based on information available in our IT systems that relate to the volume of data services rendered to each client. Revenues related to performance-based services are calculated based on data available in Group’s clients’ IT systems. In addition, the Group usually allocates operation managers to review, reconcile and discuss such indicators with clients. Some revenue adjustments are recorded after discussions with such clients. Impairment of goodwill To determine if goodwill is impaired, it is necessary to estimate the value in use of the cash-generating unit goodwill was allocated to. The calculation of the value in use requires that Management estimate the future cash flow expected to be derived from the cash-generating unit, and the appropriate discount rate for the present value to be calculated. F-30 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) The book value of goodwill on December 31, 2010 was R$49,081. Depreciation of property and equipment The Group depreciates property and equipment using the straight-line method at rates compatible with the useful lives of the underlying assets. As described in Note 10, the Group revises the estimated useful life of property, plant and equipment items on a yearly basis, at the end of each reporting period. For this reporting period, Management has determined that the useful lives of property and equipment items were appropriate and required no adjustments. Contingent consideration measured at fair value Contingent consideration in a business combination is measured at fair value on the date of acquisition as part of the business combination. If the contingent consideration is classified as a derivative, and, therefore, a financial liability is recognized, it must be subsequently remeasured at fair value on the balance sheet date. The fair value is based on the discounted cash flow. The main assumptions take into account the probability of meeting each goal and the discount factor. Payroll and related accruals Payroll and related accruals are the most significant costs of the Group’s operations and are calculated and recorded on an accrual basis by the payroll system. Payroll and related accruals include wages and salaries, paid vacation, Christmas bonus (13 th salary), social security charges, executive profit sharing plan and employees’ payroll tax withholdings, most of which are defined by Brazilian labor law. For paid vacation provisions, each employee is entitled to a 30-day calendar paid annual vacation, corresponding to 133.3% of a monthly salary. The Group records a monthly provision for paid vacations, until such benefit is paid (when employees effectively take their vacations). For the thirteenth salary payment provision, we record a monthly provision equal to 1/12 of each employee’s monthly salary until such benefit is paid. Fringe benefits, such as paid transportation and meal vouchers, are recognized as expenses on a monthly basis when provided to employees. Management’s executive profit sharing plan is performance-based, based on the achievement of several of our financial and quality targets, as well as individual employees’ targets, determined on an annual basis. This provision is recorded on a monthly basis and is recalculated at year-end based on our best estimate of targets attained, as set in the annual budget process, but the actual total amount is only final after being reviewed and approved by the Board of Directors. F-31 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Provision for contingencies The preparation of the consolidated financial statements requires management to make estimates and assumptions regarding contingencies that affect our overall financial condition or relate to the changes in the actual value of liabilities at the date of the consolidated financial statements and accounting for the expenses arising during the reported period. Such contingencies include those related to the legal proceedings discussed in Note 24. Provisions for contingencies are recognized for the amounts of probable losses determined by management based on legal advice from in-house and external legal counsel regarding the outstanding contingent matters. Management continuously evaluates the provisions for contingencies based on changes in relevant facts, circumstances and events, such as judicial decisions, that may impact our estimates, which in turn could have a material impact on our results of operations and shareholders’ equity. While management believes that the current provisions for contingencies are adequate, there can be no assurance that these factors will not change in the future. Deferred and recoverable income tax and social contribution The Group records deferred tax assets arising from temporary differences between the accounting bases of assets and liabilities and their tax bases. Deferred tax assets are recognized to the extent the Group expects to generate sufficient future taxable profit based on projections and forecasts prepared by the Group’s management. These projections and forecasts include several assumptions related to the performance of the Group, exchange rates, service volumes, tax rates and other factors that could differ from current estimates. There is no time limit for the use of tax losses carryforwards according to current Brazilian tax regulations. However, accumulated tax losses may be offset up to 30.0% of the annual taxable profit. Share-based payments The Group measures the cost of equity-settled transactions with employees by reference to the fair value of the equity instruments at the date at which they are granted. Estimating fair value for share-based payment transactions requires determining the most appropriate valuation model, which is dependent on the terms and conditions of the grant. This estimate also requires determining the most appropriate inputs to the valuation model including the expected life of the share option, volatility and dividend yield and making assumptions about them. The assumptions and models used for estimating fair value for share-based payment transactions are disclosed in Note 29. F-32 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) 5. REVENUE The reconciliation between the gross revenue and net operating revenue reported in the income statement for the year is as follows: Gross revenue 2,588,367 2,335,252 1,916,115 Minus: Tax on sales COFINS (79,723) (69,132) (55,259) ISS (93,379) (90,122) (74,156) PIS (17,269) (14,979) (11,973) Net operating revenue 2,397,996 2,161,019 1,774,728 Information about major customers Included in revenues are R$1,173,544 (2009 - R$1,086,517 and 2008 – R$906,917) related to the Group’s largest customer, representing approximately 49% of total revenue (2009 – 50% and 2008 – 51%). 6. SEGMENT INFORMATION Services that generate revenue for reportable segments During 2010 the Group identified two new reportable segments, in addition to the existing operating segment of telemarketing services. The new operating segments identified are (i) IT services in general and (ii) publicity and advertising services. In the past two years, IT services provided by TODO did not exceed the quantitative thresholds set forth in paragraph 13 of IFRS 8 (Operating Segments). However, with the enhancement of TODO's operations during 2010, the quantitative thresholds mentioned above have been reached and, consequently, the Group determined to be applicable the presentation of IT services as a separate segment. Additionally, the acquisition of Ability in 2010 led to the entrance of a new reportable segment (i.e., publicity and advertising services). Additionally, the acquisition of ability in 2010 led to the entrance of a new reportable segment (i.e., publicity and advertising services). The information presented to the main decision maker to allocate funds and assess the segment performance is focused on the type of services provided, thus, according to the IFRS 8, the Group is divided into 3 segments of operation: (a) Provision of telephone assistance services in general (Contax and Contax Argentina); (b) Provision of information technology services in general (TODO); and (c) Provision of publicity and advertising services (Ability). F-33 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Revenues and results from reportable segments The table below presents an analysis of income from continuing operations of the Group per reportable segment: Telemarketing services in general IT services in general Publicity and advertising services Eliminations Consolidated Net operating revenue 2,372,041 95,837 33,488 2,397,996 Cost of services rendered (17,542) 102,758 (2,026,392) Gross operating income 343,843 12,428 15,946 (613) 371,604 Operating revenue (expenses): Selling (26,170) (658) 32 General and administrative (118,788) (12,028) 2,258 Management fees - - - Equity in subsidiaries 780 - - (780) - Financial revenue 20,638 1,054 75 11,445 33,213 Financial expenses (29,970) (383) (197) Other operating expenses, net (24,321) (176) 97 (39) (177,830) (12,167) 5,577 Operating income before income tax and social contribution 166,012 2,816 3,779 4,963 177,571 Income tax and social contribution: Current (66,842) (784) (1,099) Deferred 2,576 740 (860) 2,190 Net income for the year 101,747 2,772 2,414 2,118 109,053 Minority interest (555) Net income for the year 108,498 Telemarketing services in general IT services in general Publicity and advertising services Eliminations Consolidated Net operating revenue 2,164,732 53,955 - 2,161,019 Cost of services rendered - 54,998 (1,760,164) Gross operating income 397,969 5,556 - 400,855 Operating revenue (expenses): Selling (27,712) - - 3 General and administrative (116,211) - Management fees - - - Equity in subsidiaries (2,535) - - 2,535 - Financial revenue 19,994 286 - 4,251 24,531 Financial expenses (40,152) (70) - 300 Other operating expenses, net (13,236) (52) - (151) (179,851) - (6,345) Operating income before income tax and social contribution 218,118 - 205,721 Income tax and social contribution: Current (70,753) - - (245) Deferred 1,774 - - Net income for the year 149,139 - 131,057 Minority interest 634 Net income for the year 131,691 F-34 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Telemarketing services in general IT services in general Publicity and advertising services Eliminations Consolidated Net operating revenue 1,774,728 - - - 1,774,728 Cost of services rendered - - - (1,507,603) Gross operating income 267,125 - - - 267,125 Operating revenue (expenses): Selling (28,488) - - - (28,488) General and administrative (84,967) - - - (84,967) Management fees - - - (6,317) Equity in subsidiaries - Financial revenue 32,529 18 - - 32,547 Financial expenses (32,597) - - - (32,597) Other operating expenses, net (18,626) - - - (18,626) (138,466) 18 - - Operating income before income tax and social contribution 128,659 18 - - 128,677 Income tax and social contribution: Current (51,365) (4) - - (51,370) Deferred 5,522 - - - 5,522 Net income for the year 82,816 14 - - 82,829 Minority interest (3) Net income for the year 82,826 The accounting policies for the reportable segments are the same as the Group’s (described in Note 3). Assets and liabilities of reportable segments Telemarketing services in general IT services in general Publicity and advertising services Eliminations Consolidated Assets: Current 473,740 25,644 28,929 73,759 602,073 Non-current 647,590 5,789 34,598 39,427 727,403 Goodwill - - 49,081 - 49,081 Total assets 1,121,330 31,433 112,608 113,186 1,378,557 Liabilities and shareholders' equity: Current 427,719 21,407 26,619 28,731 504,476 Non-current 402,286 27 10,438 40,359 453,110 Total liabilities 830,004 21,433 37,057 69,090 957,586 F-35 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Telemarketing services in general IT services in general Publicity and advertising services Eliminations Consolidated Assets: Current 509,311 15,052 - 508,662 Non-current 531,329 4,947 - 26,735 563,011 Total assets 1,040,640 19,999 - 11,034 1,071,673 Liabilities and shareholders' equity: Current 490,778 12,744 - 453,883 Non-current 214,258 27 - - 214,285 Total liabilities 705,037 12,770 - 668,168 In order to monitor the segment performance and to allocate funds among the segments: · Goodwill was allocated to the reportable segments of publicity and advertising as described in Note 11. The assets jointly used by the reportable segments are allocated based on the revenues generated by each reportable segment; and · All liabilities are allocated to the reported segments, except for “Other financial liabilities”, loans and deferred tax liabilities. Liabilities under the joint responsibility of reportable segments are allocated proportionally to the segment's assets. Geographic information The Group operates in two geographic areas: Brazil (domestic) and Argentina. The revenue from the Group’s continuing operations, resulting from external clients per geographic area is detailed as follows: Revenue from foreign clients Brazil 2,397,309 2,161,019 1,774,728 Argentina 687 - - 2,397,996 2,161,019 1,774,728 F-36 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) 7. INFORMATION ON THE NATURE OF COSTS AND EXPENSES RECOGNIZED IN THE INCOME STATEMENT The Company reported an income statement classifying the costs and expenses based on their function. The information on the nature of these costs and expenses recognized in the income statement is presented below: Note Depreciation and amortization 122,109 116,410 118,042 Personnel expenses 1,630,212 1,400,369 1,165,992 Raw material and use and consumption materials 13,853 11,042 11,766 Third party services 196,830 182,750 139,489 Electricity 52,719 45,367 34,140 Rent and insurance 98,949 97,896 74,735 Other expenses 138,966 125,995 134,434 2,253,638 1,979,829 1,678,598 Classified as: Cost of services rendered 2,026,392 1,760,164 1,507,603 Selling 26,976 27,709 28,488 General and administrative 138,007 130,715 84,967 Management compensation 7,142 7,879 Financial expenses 30,681 39,922 32,597 Other operating expenses, net 24,440 13,440 18,626 2,253,638 1,979,829 1,678,598 Cost of services rendered and operating expenses Cost of services rendered Selling General and administrative Total Personnel (i) 1,535,701 12,135 79,688 1,627,524 Share-based payment (ii) - - 2,689 2,689 Third-party services (iii) 241,001 2,712 44,581 288,294 Depreciation/amortization (iv) 112,029 4 10,076 122,109 Rent and insurance (v) 93,062 - 5,888 98,950 Other inputs 44,599 2,227 58,951 F-37 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Cost of services rendered Selling General and administrative Total Personnel (i) 1,315,520 11,161 63,693 1,390,374 Share-based payment (ii) - - 9,995 9,995 Third-party services (iii) 241,304 5,824 40,076 287,204 Depreciation/amortization (iv) 98,786 9 17,616 116,411 Rent and insurance (v) 91,981 3 5,915 97,899 Other inputs 12,573 12 24 ,584 Cost of services rendered Selling General and administrative Total Personnel (i) 1,110,073 9,121 46,669 1,165,863 Share-based payment (ii) - - 129 129 Third-party services (iii) 207,667 3,245 28,750 239,662 Depreciation (iv) 105,302 9 12,731 118,042 Rental and insurance (v) 72,820 3 1,912 74,735 Other inputs 11,741 28 ,944 1,507,603 28,488 91,284 1,627,375 (i) Costs with personnel have increased due to the growth of the business volume and to salary increases provided for in collective bargaining agreements. (ii) The cost with share-based payment reduced due to certain changes made to the plan in 2009 (Note 29). (iii) The third-party services considered as Cost of Services Rendered refer mainly to expenses with workstation maintenance, facilities and data processing, while the third-party services considered as selling, general and administrative expenses refer, substantially, to expenses with consulting services, traveling, and legal advice, among others. (iv) Refers to depreciation and amortization expenses of property, plant and equipment and intangible assets acquired through financial leasing agreements which were classified as fixed assets pursuant to IAS 17 Leases - and have been depreciated on a straight-line basis based on the asset’s expected useful life (Notes 10 and 12). (v) They substantially represent expenses with rental of properties used in the operations and operational infrastructure of the contact center. F-38 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Other operating income (expenses), net Other Operating Income Reversal of provision for contingencies (Note 30) 15,123 4,186 Penalty over overdue accounts 135 40 537 Recovered expenses 473 169 814 Sale of property, plant and equipment 179 27 131 18,705 15,359 5,668 Other Operating Expenses Provision for contingencies (Note 30) (33,390) (21,035) (17,425) Municipal Real Estate Tax (4,894) (3,375) (2,402) Cost of property, plant and equipment written-off (1,761) (255) Other (4,689) (2,628) (4,211) (43,146) (28,799) (24,293) (24,441) (13,440) (18,626) Expenses with employees’ benefits Fixed compensation (i) 833,683 722,218 593,309 Social charges (ii) 345,839 280,371 230,127 Stock option plan 2,689 9,995 129 1,182,211 1,012,584 823,565 (i) Fixed compensation include salaries and fees, paid vacations, thirteenth salary and private pension plan. (ii) Social charges include contributions to social security - INSS, FGTS, among others. F-39 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Financial income (expenses), net Financial income Yield from investments (i) Interest and monetary variation on other assets Other Financial expenses Interest and monetary variation on other liabilities (618) (288) (92) Interest and monetary variation of contingencies Interest on BNDES financing (Note 24) Interest on BNB financing (Note 24) - - Interest on leasing (Note 26) Comission - Guarantee letter (ii) (1,294) (1,782) Other financial expenses (iii) (i) The return on Parent Company’s financial investments increased due to the maintenance of a higher cash volume mainly deriving from dividends received in May 2010 and in April 2009. (ii) Cost mainly related to letters of guarantees from financial institutions, presented as guarantee in the BNDES loan (Note 22). (iii) Refers to bank services, adjustments of short-term liabilities and taxes on foreign operations. 8. INCOME TAXES Income taxes in Brazil comprise federal income tax and social contribution (which is an additional federal income tax). The deferred tax balances at each period end are computed at the rates to be in force in the subsequent years and the current tax balances at each period end include taxes to be paid currently. The statutory enacted rates applicable for federal income tax and social contribution were 25% and 9%, respectively, which represented a composite statutory rate of 34%, for 2010, 2009 and 2008. F-40 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) Income tax recognized in profit or loss Current Income tax (51,238) (51,430) (37,221) Social contribution (19,470) (19,568) (14,149) (70,708) (70,998) (51,370) Deferred Income tax on temporary differences 2,243 (2,611) 11,121 Social contribution on temporary differences 807 (940) 4,004 Income tax on tax losses (85) (7,053) Social contribution on negative base (tax loss) (30) (2,550) 2,190 (3,666) 5,522 Total tax expense (68,518) (74,664) (45,848) The expense for the year can be reconciled to the accounting profit as follows: Profit before tax Income tax and social contribution at nominal rate (34%) Tax effects on permanent differences, net(i) Other 2,240 773 2,045 Income tax and social contribution benefits (expenses) Effective income tax and social contribution rate 38.59% 36.29% 35.63% (i) This refers basically to expenses with fines, donations, free gifts and sponsorships deemed not deductible, among others. The tax rate used for the 2010, 2009 and 2008 reconciliations above is the corporate tax rate of 34% payable by corporate entities in Brazil on taxable profits under tax law in that jurisdiction. F-41 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) 9. EARNINGS PER SHARE As described in Note 9, as a result of the reverse stock split and simultaneous stock split, in compliance with the paragraph 64 of IAS 33, the information related to the number of shares and earnings per share was adjusted retroactively to reflect the reverse stock split and simultaneous stock split. Basic earnings per share Earnings per shares are basically calculated by dividing the net income for the year, allocated to the Company’s common shareholders, by the weighted average number of common shares available in the year. Net income and weighted average number of thousand shares used to calculate the basic earnings per share are the following: Profit for the year attributed to controlling shareholders: Common shares 41,463 49,947 31,425 Preferred shares 67,035 81,744 51,401 108,498 131,691 82,826 Weighted average number of shares for the purpose of basic earnings per share (all measures): Common shares 22,757 22,425 22,570 Preferred shares 36,681 36,681 39,114 59,438 59,106 61,684 Cents per share Basic Earnings per share Common shares 1.82 2.23 1.39 Preferred shares 1.83 2.23 1.31 Diluted earnings per share Diluted earnings per share is calculated by dividing the net income allocated to the parent company’s common shareholders (after the adjustment in the denominator to reflect the potential dilutive effect of the stock option plan discussed in Note 29) by the weighted average number of common shares available in the year, plus the weighted average number of common shares that would be issued at the conversion of all potential common shares diluted into common shares. Net income used to calculate all diluted earnings per share is the same used to calculate the basic earnings per share, as previously described. F-42 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) The following table presents the weighted average number of shares for the purposes of diluted earnings per share and the weighted average number of shares used to calculate the basic earnings per share, as follows: Profit for the year attributed to controlling shareholders: Common shares 41,463 49,947 31,425 Preferred shares 67,035 81,744 51,401 108,498 131,691 82,826 Weighted average number of shares for the purpose of basic earnings per share (all measures): Common shares 23,046 22,762 22,570 Preferred shares 36,681 36,681 39,114 59,727 59,443 61,684 Cents per share Diluted Earnings per Share Common shares 1.80 2.19 1.39 Preferred shares 1.83 2.23 1.31 F-43 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) PROPERTY, PLANT AND EQUIPMENT Telecom and IT equipment (i) Furniture, fixture and equipament (i) Improvements on third-party assets (ii) Construction in progress Building Land Other Total Cost December 31, 2009 361,134 79,486 243,584 5,473 2,709 831 45,843 739,060 Additions 42,301 18,316 33,023 41,573 - - 14,380 149,593 Disposals (99) (41) (179) - - - (39) (358) Transfers 1,670 402 7,565 (11,847) 319 - 103 December 31, 2010 405,006 98,163 283,993 35,199 3,028 831 60,287 886,507 Accumulated depreciation December 31, 2009 (266,811) (33,106) (72,892) - (210) - (13,568) (386,587) Amortization (50,191) (10,902) (27,677) - (112) - (94,187) Disposals 94 27 - 23 144 Transfers 346 (189) 21 - - - (182) December 31, 2010 (316,562) (44,170) (100,548) - (322) - (19,032) (480,634) Carrying amount December 31, 2009 94,323 46,380 170,692 5,473 2,499 831 32,275 352,473 December 31, 2010 88,444 53,993 183,445 35,199 2,706 831 41,255 405,873 F-44 Table of Contents CONTAX PARTICIPAÇÕES S.A. Notes to the Consolidated Financial Statements For the Years ended December 31, 2010, 2009 and 2008 (In thousands of Brazilian reais, except when otherwise indicated) The following useful lives are used in the calculation of depreciation: Telecom and IT systems 3 years Improvements on third party assets 10 years Furniture and fixtures 8 years Building 25 years Other 10 years (i) The acquired assets’ monthly depreciation rates under the items “IT equipment” and “furniture and fixtures” were reviewed due to the reduction of its economic useful life estimate. The evaluation studies to determine the new economic useful lives of these assets were prepared in accordance with the rules of Brazilian Association of Technical Rules (ABTN) by a specialized consultant qualified for this type of activity and supported by technical appraisal reports. Such evaluation is in conformity with requirements set forth in IAS 16 - Property, Plant and Equipment. (ii) The real estate rental agreements effectiveness varies from 5 up to 10 years. The Company may renew it for the same period. (iii) Property, plant and equipment in progress mainly include expenses with new constructions and equipment installations until beginning of operations, when it is reclassified to Assets in operation. Additions taken place in the period are stated by the transfers net value. Finance lease Assets acquired through finance lease agreements were classified as property, plant and equipment and recorded under “IT equipment” and “Furniture and fixtures” and generated depreciation expenses in the amounts of R$738 and R$7,264 on December 31, 2010 and 2009, respectively. The book value of property, plant and equipment held under finance lease agreements on December 31, 2010 was R$2,120 (2009 - R$2,790). F-45 Table of Contents CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) GOODWILL ON INVESTMENTS Cost December 31, 2009 - Additions 49,081 Disposals - Transfers - December 31, 2010 49,081 In September 2010, Contax acquired full control of Ability for R$72,585, of which R$49,081 as goodwill based on its economic value, due to the estimate of business’ future profitability. OTHER INTANGIBLE ASSETS Data processing system (Software) Trademarks and patents Total Cost December 31, 2009 174,503 - 174,503 Additions 16,595 82 16,677 Transfers 1,787 - 1,787 December 31, 2010 192,885 82 192,967 Accumulated amortization December 31, 2009 (94,057) - (94,057) Amortizations (29,841) - (29,841) Transfers 4 - 4 December 31, 2010 (123,894) - (123,894) Carrying amount December 31, 2009 80,446 - 80,446 December 31, 2010 68,991 82 69,073 Management has estimated a useful life of 5 years for software. F-46 Table of Contents CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) RECOVERABLE TAXES Current Non Current Non Current Current Income tax recoverable 32 - - - Social contribution recoverable 11 - - - Withholding income tax (i) 4,638 5,273 2,416 5,091 Withholding PIS/COFINS/CSLL 1,815 - 868 - INSS recoverable 389 - 389 - ISS recoverable (ii) 11 5,110 - 3,487 Other taxes recoverable 237 - - - 7,133 10,383 3,673 8,578 (i) Withholding income tax on financial investment income. (ii) The ISS recoverable is classified as non-current assets due to the refund maturities with Municipal agencies. DEFERRED TAXES Deferred income tax and social contribution on the final dates of the fiscal periods refer to: Temporary differences Income tax Social contribution Total Temporary differences Income tax Social contribution Total Assets: Depreciation 19,148 4,786 1,723 6,510 7,539 1,884 679 2,563 Contingent liabilities 74,411 18,603 6,697 25,300 52,018 13,005 4,681 17,686 Ability's deferred taxes (i) 80,555 20,139 7,250 27,389 - Profit sharing program 12,762 3,191 1,149 4,340 19,440 4,860 1,750 6,610 Tax loss 2,150 537 193 730 5,629 1,407 507 1,914 Deferred income tax and social contributions - assets 189,026 47,256 17,011 64,269 84,626 21,157 7,616 28,773 (i) On December 21, 2010, Contax transferred the control of Ability to the Company through a partial spin-off of assets, as well as the liabilities mentioned above (contingent consideration amounting to R$45,585, according to the balance as of December 31, 2010). Therefore, goodwill previously recorded in Contax was transferred to Ability’s records as tax credit in the amount of R$25,284, according to the balance as of December 31, 2010. F-47 Table of Contents CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Up to December 31: 37,932 6,300 6,900 8,856 4,281 64,269 (i) Technical studies prepared about future taxable income consider estimates related, among other things, to the Group’s performance, as well as the behavior of operating markets and certain economical aspects. The real amounts may differ from the adopted estimates. TRADE RECEIVABLES Clients Related parties 12,118 15,969 Other clients (third parties) 164,184 112,517 176,302 128,486 Total trade receivables (net of allowances) held by the Group at December 31, 2010 amounted to R$176,302 (2009 - R$128,486). The average credit period on sales is 20 days. Interest is charged at 1% per month on the outstanding balance. Allowance for doubtful accounts is recorded to recognize incurred losses in relation to accounts receivable, whose calculation is based on estimates considering the situation of each customer and the guarantees provided by them. The basis for measurement of the allowance for doubtful accounts considers the position of each overdue client individually. Significant financial difficulties of the debtor, identification that the debtor has entered into bankruptcy or financial reorganization, and default or delinquency in payments are considered indicators that the trade receivable is impaired. At December 31, 2010 and 2009 there was no allowance for doubtful accounts registered. Out of the balance of trade accounts receivable at the end of the year, R$3,790 and R$2,720 on December 31, 2010 and 2009 corresponds to Telemar Norte Leste S/A (“Oi Fixa”), the main client of the Group (Note 30). Transactions with related parties account for 46% of the revenues from services rendered in 2010 (2009 –55% and 2008 – 57%). F-48 Table of Contents CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Ageing of receivables overdue but not impaired: Due 162,517 122,518 Overdue for up to 30 days 4,949 Overdue from 31 to 60 days 1,794 127 Overdue from 61 to 90 days 797 - Overdue from 91 to 180 days 2,422 - Overdue for over 180 days 889 892 176,302 128,486 Movement in the allowance for doubtful accounts: Balance at the beginning of the year - 3,465 Amounts written-off during the year - (i) Balance at the end of the year - - (i) In view of the unsuccessful credit recovery, through administrative and legal collection, the Company wrote off the provision for doubtful accounts. In determining the recoverability of a trade receivable, the Group considers any change in the credit quality of the trade receivable from the date credit was initially granted up to the reporting date. The concentration of credit risk is limited due to the customer base being large and unrelated. Accordingly, the directors believe that there is no further credit provision required in excess of the allowance for doubtful debts. F-49 Table of Contents CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) CASH AND CASH EQUIVALENTS, RESTRICT CASH AND FINANCIAL INVESTMENTS Current: Cash and banks (i) 70,491 14,446 Financial investments (ii) 317,312 343,407 Total current 387,803 357,853 Non-current: Restrict cash (iii) 2,013 - Long-term investments (iv) 69,869 26,590 Total non-current 71,882 26,590 (i) The amounts are kept in a current account, as the Group has accounts payable due on the first days of each month, relating to the payment of suppliers, taxes and payroll. (ii) The financial investments are promptly convertible into a known cash amount and are subject to an insignificant risk of change in said amount. These financial investments refer to Bank Deposit Certificates (CDB), remunerated based on the variation in Interbank Deposit Certificate (CDI). (iii) As a partial guarantee to the payment of the additional price, as provided for in Ability’s Agreement, Contax offers all funds deposited in the first money market fund. The retained amount under the Agreement is invested in CDBs, paid at a weighted average rate of 99% of the CDI. On December 31, 2010, the balance of the restricted amount recorded in the non-current assets corresponded to R$2,013, with maturity in November 2012 (Note 33
